Order filed February 22, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00030-CV
                                   ____________

ALAN GREGORY FERGUSON, FERGUSON CONTRACTORS, LLC, AND
                DEEP BLUE POOLS, Appellants

                                         V.

     SHARI CHICZEWSKI AND CHARLES CHICZEWSKI, Appellees


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-58773

                                    ORDER

      The notice of appeal in this case was filed January 10, 2018. To date, the
filing fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before March 12, 2018. See Tex. R. App. P. 5. If
appellants fail to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM